Case 2:20-cv-01514-DSF-MRW Document 14 Filed 05/21/20 Page 1 of 1 Page ID #:42




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  ANTHONY BOUYER                       CASE NO.
                                       2:20−cv−01514−DSF−MRW
               Plaintiff(s),
        v.                             Order to Show Cause re
  LA PICO PLAZA, LLC, et al.           Dismissal for Lack of
                                       Prosecution
             Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before June 22, 2020. Failure to file a
     default judgment motion by that date may result in sanctions, including
     dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: May 21, 2020                        /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
